Title: To George Washington from John Mitchell, 17 February 1780
From: Mitchell, John
To: Washington, George


          
            Dr Sir
            Philada 17 Feby 1780
          
          I shou’d have had the honor of writing your Excellency by Major Gibbs, but waited ’till I cou’d send you the Articles which were not then ready—I have now sent by Mr Ling Express Rider a Matrass & Pillow, the Memorandum Books in a Box, and a large Silver Soop Spoon, I hope they will meet your aprobation. I have got the several things your Excellency ordered of the best kinds it was in my power to procure here—the prices are high but the very great depriciation of the money will acount for it it is astonishing how quick it has been lately, am told that it is now from 45 to 50 for one.
          If the Tea pleases Mrs Washington I will indavour to get more of it, or some as good—hope the Carriage got up Safe. I went to as little expence as Possible, yet it comes high, copys of the several Bills I now inclose you. it will at all times give me particular pleasure to render your Excellency every service in my power the President of Congress has informed you of the News

from the Southward, & from Martinique, we have no other at present.
          I beg leave to congratulate your Excellency, on the Defeat & disapointments of the Enemys Plan, and as we are informed full determination to make an Atack on your Quarters in hopes of surprising them—may every Intention and Idea of such a plan, revert with redoubled force on the Heads of those who atempt it, or harbour such a design I beg leave to assure your Excellency that it was with universal Joy, that the disapointment of the Enemys hopes and expectations were so compleatly frusterated, as it wou’d have been with the Same grief & horror we shou’d have thought on such a design, had we not known it had miscarried at the same moment we heard it had been intended.
          Mrs Mitchell Joins me in most respectfull complemts to your Excellency & Mrs Washington. I have the Honor to be with great respect & the highest esteem Your Excellencys Most Obedt and most hume Servt
          
            Jno. Mitchell
          
        